Citation Nr: 1829021	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  14-38 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for cervicitis.

2. Whether new and material evidence has been received to reopen the claim of service connection for abnormal pap smear and right salpingostomy.  

3. Entitlement to service connection for cervicitis.

4. Entitlement to service connection for abnormal pap smear and right salpingostomy.

5. Entitlement to service connection for a right ovary disability, including ovarian cysts and adhesions.

6. Entitlement to service connection for a left ovary disability, including ovarian cysts and adhesions.

7. Entitlement to service connection for bleeding (menometrorrhagia) and abdominal pain.

8. Entitlement to service connection for adhesions and adnomyosis of the uterus.

9. Entitlement to service connection for a fallopian tube disability.

10. Entitlement to service connection for a low back disability with secondary radiculopathy in the left lower extremity.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her husband, G.E.


ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to January 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.
The Veteran testified before the undersigned Veterans Law Judge at a Board hearing held via videoconference technology in May 2017.  The transcript is of record. 

The issues of entitlement to service connection for (a) cervicitis, (b) abnormal pap smear and right salpingostomy, (c) bilateral ovarian cysts and adhesions, (d) bleeding (menometrorrhagia) and abdominal pain, and (e) adhesions and adnomyosis of the uterus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed March 1996 decision, the RO denied the Veteran's claims of service connection for cervicitis and service connection for abnormal pap smear/right salpingostomy; the Veteran did not appeal this determination, and new and material evidence was not received within a year of its issuance.

2. The evidence received since the March 1996 rating decision directly relates to an unestablished fact necessary to substantiate the claims for service connection cervicitis and service connection for abnormal pap smear/right salpingostomy.

3. The Veteran's fallopian tube disability was the result of surgery performed in active service.

4. The Veteran's current low back disability with secondary left lower radiculopathy began in active service.


CONCLUSIONS OF LAW

1. The March 1996 rating decision is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2017).

2. New and material evidence has been received to reopen the previously denied claims of entitlement to service connection for cervicitis and service connection for abnormal pap smear/right salpingostomy.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. A fallopian tube disability incurred in active service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

4. A low back disability with secondary radiculopathy in the left lower extremity was incurred in active service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence 

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, the RO denied service connection for cervicitis as well as service connection for abnormal pap smear and right salpingostomy in a March 1996 rating decision, finding that there was no evidence of a current disability.  The evidence considered at the time included service medical records.  The Veteran did not appeal the decision, and new and material evidence was not received within one year of the decision.  Thus, the March 1996 decision became final.  See 38 U.S.C. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent evidence received since the March 1996 denial of the claim includes lay statements from the Veteran describing how her disabilities are causing functional impairment of earning capacity along with post-service medical records demonstrating evidence of current impairment.  This evidence relates to the basis for the prior denial.  The additional evidence received since the March 1996 previous denial is thus new and material.  The criteria for reopening the claims for service connection for cervicitis as well as service connection for abnormal pap smear and right salpingostomy, is met.

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the United States Court of Appeals for Veterans Claims (Court) held that claims to reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits.  Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C. § 7104(a) is the Veteran's claim of entitlement to VA benefits.  The Board finds no prejudice to the Veteran in adjudicating the claims for entitlement to service connection for cervicitis and service connection for abnormal pap smear and right salpingostomy.

II. Service Connection 

A. Relevant Law

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  38 C.F.R. § 3.303(b).  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  Id.  The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Id. at 1287 (quoting 38 U.S.C. § 5107 (b)).

B. Discussion

(1) Fallopian Tube Disability, Status-Post Salpingostomy

The Veteran provided detailed and thorough statements, through her submissions and testimony, in support of her claims.  In reference to her gynecological issues, generally speaking, she has undergone surgeries in service (i.e., surgery to relieve an ectopic pregnancy and a cesarean (C-section)) which she claims gave her residuals of adhesions, scar tissue, pain, and physical impairment.  She testified that because of the pain from the adhesions/residuals of her gynecological disabilities, her job as a dental hygienist is impacted; she cannot take just any kind of pain medication because she deals with patients.  See Bd. Hr'g. Tr. at 7.  Additionally, she explained that while she does not have specific training in gynecological disabilities, she has a background in science and anatomy, similar to nurses.  See id. at 15-16.

On review, the Board finds that the preponderance of the evidence is in favor of her claim on all material elements.

The Veteran underwent a mini-laparotomy for a right ectopic pregnancy in September 1988 as documented by service treatment records.  The report indicates that the right fallopian tube was injured due to the fact that the fetus had a clubbed foot.  The Veteran presently has adhesions on the fallopian tubes due to this procedure in service.  See October 2010 Operative Report.  She states that these adhesions cause current pain and functional impairment as it interferes with her ability to work.  The Board finds her statements to be competent and credible; the three elements of service connection are met.  Holton, 557 F.3d at 1366; Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018) (holding that a "disability" under 38 U.S.C. § 1110 refers to functional impairment of earning capacity; pain need not be diagnosed as connected to a current underlying condition to function as an impairment).  

(2) Low Back Disability

The Veteran testified that her low back disability, which includes degenerative disc disease (DDD) and spondyltheliosis, had its onset in active service, as it began in the early 1990s and continues to present day.  She described her symptoms and ongoing treatment over the years since service.  See Bd. Hr'g. Tr. 5-8.  The Board agrees with the Veteran as the preponderance of the evidence shows that her chronic back disability had its onset in service.  

The evidence documents a current low back disability, to include DDD of the lumbar spine and spondyltheliosis.  See 2015 Disability Benefits Questionnaire (DBQ).  Service treatment records show that the Veteran underwent physical therapy for her low back pain, which at the time, was diagnosed as a tight hamstring.  She complained of chronic pain the right SI joint area for a year and a half in duration with more pain with forward bending activities.  There was limitation with trunk extension.  See August 1991 Service Treatment Records.  Back X-rays from October 2001 showed grade I, spondylolisthesis.  Medical records from 2001 to 2015 show a progression in severity of her back disability.   

While the Board recognizes that the record contains a negative nexus opinion by the 2012 VA examiner, it does not find this examiner's opinion to be factually accurate as the report stated that there was no current objective evidence of any low back condition or spondylolisthesis.  The medical records show otherwise.  As such, the Board discounts this medical opinion.  

On the other hand, there is a 2015 DBQ completed by one of the Veteran's treating physicians which accurately includes the full list of the Veteran's back disabilities, to include resulting radiculopathy.  He considered the Veteran's full history, to include medical treatment records in service and thereafter, and her statements.  He noted that her pain began in the 1990s and she suffered from lower back pain for 24 years.  He also diagnosed paresthesia and numbness (i.e., radiculopathy) in the left lower extremity as a result of the back disability.  He had a comprehensive understanding of the progression of the low back disability, opining that it was as likely as not related to military service.  

The Board finds this 2015 examiner's opinion highly probative in terms of establishing the fact that a chronic back disability began in service.  There is no other probative evidence suggesting otherwise.  Thus, the Board finds that service connection for a low back disability has been established on the basis of continuity of symptomatology of a chronic disease.  The continuation of the Veteran's symptoms establishes a link between her current disability of the lumbar spine and the continuous low back problems noted in service.  Accordingly, service connection is warranted.  38 C.F.R. § 3.303(b).


ORDER

The application to reopen the claim of service connection for cervicitis is granted.

The application to reopen the claim of service connection for abnormal pap smear and right salpingostomy is granted.

Service connection for a fallopian tube disability is granted.

Service connection for a low back disability with secondary radiculopathy in the left lower extremity is granted.


REMAND

Remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  The primary purpose of remanding the issues involving (a) cervicitis, (b) abnormal pap smear and right salpingostomy, (c) bilateral ovarian cysts and adhesions, (d) bleeding (menometrorrhagia) and abdominal pain, and (e) adhesions and adnomyosis of the uterus, is to establish current findings given the fact that the Veteran underwent multiple different surgeries in her lifetime, such as having a hysterectomy in 2001 to remove the uterus and the cervix, and also given her complex gynecological history.  This will allow the Board to better understand the nature of the functional impairment stemming from these various disabilities.  Additionally, as double compensation for the same symptomology is prohibited by way of 38 U.S.C. § 4.14, assigning symptoms to its proper disease or disability would uncomplicate the issues herein.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate gynecological examination to assess the nature and manifestations of the following disabilities for the purpose of obtaining medical opinions: (a) cervicitis, (b) abnormal pap smear and right salpingostomy, (c) bilateral ovarian cysts and adhesions, (d) bleeding (menometrorrhagia) and abdominal pain, and (e) adhesions and adnomyosis of the uterus.

The examiner is to review the claims file, take a full and complete history of the Veteran's service and medical history, and must consider the Veteran's reports of her symptomatology.  After examination of the Veteran for the various claimed disabilities, provide the following opinions:

(i) For each of the conditions identified as (a) cervicitis, (b) abnormal pap smear and right salpingostomy, (c) bilateral ovarian cysts and adhesions, (d) bleeding (menometrorrhagia) and abdominal pain, and (e) adhesions and adnomyosis of the uterus, describe the current nature and scope of any functional limitations, taking into consideration the Veteran's statements regarding pain.  If any of these are symptoms of a known disease process, please so state.  

Keep in mind that pain alone, even without an underlying pathology or diagnosis, can constitute a disability under VA law where such pain results in functional impairment. 

(ii) Is it at least as likely as not (i.e., to a 50 percent or greater degree of probability) that the Veteran has (a) cervicitis, (b) abnormal pap smear and right salpingostomy, (c) bilateral ovarian cysts and adhesions, (d) bleeding (menometrorrhagia) and abdominal pain, and (e) adhesions and adnomyosis of the uterus due to active service?  Specifically, are any of these conditions at least as likely as not a consequence of the C-section surgeries performed in service, or any other incident in active service?

*The examiner should take note of the Veteran's detailed statements regarding her medical history (May 2015 Statement in Support of Claim).  

In answering the above questions, the examiner should articulate the reasoning underpinning his or her conclusions.  That is, identify what facts and information support the opinion(s) provided, and explain how those facts and information justify the opinion(s).

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues upon consideration of any additional evidence added to the record since the Statement of the Case.  If the benefits sought on appeal remain denied, provide the Veteran and her representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S.B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


